Citation Nr: 1404253	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  06-39 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.  Almost one year toward the end of this service was in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in relevant part, denied service connection for hepatitis C.  The Veteran appealed this determination.

In July 2007, the Veteran testified regarding this matter at a hearing before a Decision Review Officer.  The Board remanded entitlement to service connection for hepatitis C for additional development in October 2010.  The Board, following completion of this development, denied entitlement to service connection for hepatitis C in July 2011.  Once again, the Veteran appealed.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in July 2012 granting a contemporaneous Joint Motion to vacate the Board's denial and remand entitlement to service connection for hepatitis C back to the Board for readjudication.  To comply with the terms of the Joint Motion, the Board requested additional development in June 2013, July 2013, and August 2013.

New pertinent evidence was submitted regarding this matter in December 2013.  Initial consideration of it is given by the Board herein because the Veteran's attorney waived the right to have the RO do so in a statement dated that same month.  38 C.F.R. § 20.1304(c) (2013).  Based on review of it and the rest of the evidence in the Veteran's paper and electronic claims files, additional development is required prior to readjudication.  This matter is REMANDED to the RO so that this development can be undertaken.


REMAND

Adjudication of the Veteran's claim of entitlement to service connection for hepatitis C unfortunately cannot proceed at this time.  Additional development is needed to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty requires that a medical examination or medical opinion obtained in conjunction with a service connection claim be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or medical opinion is adequate when it allows for fully informed adjudication.  Id.  There accordingly must be sufficient evidence, whether from the examination and opinion or otherwise, so that all applicable theories of entitlement can be addressed.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

The Veteran primarily has contended that his hepatitis C is a result of exposure to blood during service.  Specifically, he has recounted being splattered with blood from handling wounded soldiers with no protective equipment.  He also has recounted one incident in which a soldier splattered blood on his face, to include in his eyes and mouth, running by him with a cut throat.  Service connection for PTSD incidentally was granted in a December 2013 rating decision partially on this basis, as it was confirmed that the identified soldier died during service from other than hostile action.  The Veteran alternatively has contended that his hepatitis C is a result of high-risk sexual activity or being hospitalized with a flu-like illness during service.  In December 2013, he contended for the first time that his hepatitis C is attributable to being immunized with jet injectors during service.  Additional risk factors include the Veteran's admitted high-risk sexual activity after service, drug use during as well as after service, several surgeries to include one involving a transfusion after service, and ear piercing after service.

Two VA medical examinations complete with VA medical opinions have been obtained, one in September 2007 and one in November 2010.  Two additional medical opinions, one in June 2013 which was clarified in August 2013 and one in September 2013, further have been obtained through the Veteran's Health Administration (VHA).  All except for the September 2013 VHA opinion previously has been determined for various reasons to be deficient by the Board.  This VHA opinion is declared deficient at this time because it does not address the Veteran's allegation that his hepatitis C is attributable to being immunized with jet injectors during service.  Indeed, it could not have as this theory of entitlement was raised only thereafter.  An opinion is required with respect to it because the record otherwise is insufficient.

In sum, another medical opinion is required.  This opinion shall take into consideration the Veteran's entire medical history, which helps ensure the factual premises underlying it are accurate, and shall be supported by a clear and complete rationale.  These indeed are requirements, like the above, for it to be found adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The opinion shall be a VA medical opinion instead of a VHA opinion.  VA medical opinions can be rendered with or without an accompanying VA medical examination whereas VHA opinions never are accompanied by a medical examination.  Here, another medical examination shall be provided though one is not required to afford the Veteran one more opportunity to present all applicable theories of entitlement.  Of note in this regard is that he has the right to submit additional evidence and argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Yet his failure to exercise this right until such a late juncture has delayed adjudication.  The same goes for any other as yet unasserted theories of entitlement.  As the Veteran filed his claim in July 2005, this matter already has been pending for quite a long time.  Yet, relevant laws and regulations stipulate the need for another remand.  

Accordingly, this matter is REMANDED for the following:

1.  Arrange for a hepatologist or gastroenterologist to examine the Veteran regarding hepatitis C.  This examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran about all of his in-service and post-service risk factors.  This includes any that have not been contended previously.  Any tests and studies deemed necessary next shall be performed, the results of which shall be included in the report, but of note is that a diagnosis of hepatitis C is undisputed.  The examiner then shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is attributable in any manner to his service.

A clear and complete rationale (explanation) to support the opinion is essential and shall be provided by the examiner in the report.  This includes a detailed discussion of pertinent medical principles involved as well as the pertinent medical and lay (non-medical) evidence as it relates to all of the risk factors that have been identified previously or any that were newly identified upon interview of the Veteran.  The previously identified risk factors include multiple episodes of exposure to blood during service, high-risk sexual activity during service, hospitalization for a flu-like illness during service, drug use during service, immunization via jet injectors during service, high-risk sexual activity after service, drug use after service, several surgeries to include once involving a transfusion after service, and an ear piercing after service.  Presume each risk factor, whether previous or new, to be true in rending the opinion (to ensure the record is as fully developed as possible).  

If an opinion cannot be provided without resort to speculation, the rationale shall include a detailed discussion of whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided in the report.

2.  Then, readjudicate the Veteran's claim for service connection for hepatitis C.  If the determination is favorable to him, furnish him and his attorney with a rating decision.  If the determination is not favorable to him, furnish him and his attorney with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  It is reiterated to the Veteran that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky, 12 Vet. App. at 369.  This matter finally must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

